Citation Nr: 1200750	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  06-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi



THE ISSUE

Entitlement to an initial compensable evaluation for a left index finger scar.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from May 1956 to May 1958.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the RO which, in part, granted service connection for a left index finger scar and assigned a noncompensable evaluation.  

In December 2009, the Board, in part, denied an initial compensable evaluation for the left index scar, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2011 joint motion for remand (JMR), the Court vacated the Board's decision with respect to the left index finger scar, and remanded the matter for compliance with the terms of the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR.  

The Veteran contends that his left index scar is tender and painful and that he should be assigned a compensable evaluation from the date of receipt of his claim.  

Although the Veteran was examined by VA twice during the pendency of this appeal, the most recent examination was more than six years ago.  Additionally, while the VA examiner in June 2004 indicated that the scar was slightly sensitive to palpation, there was no reported sensitivity or pain when examined by VA in September 2005.  

Ordinarily, the passage of time alone does not trigger the need for a new VA examination.  See VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182  (2007).  Here, however, it has been over six years since the Veteran's last VA examination.  This fact, in conjunction with the Veteran's reported symptomatology and the absence of pertinent clinical findings on the prior VA examination reports, triggers the need for additional development.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his left index finger scar.  After securing the necessary release, the AMC should attempt to obtain copies of all medical records from the identified treatment sources, including any VA treatment records since August 2006, and associate them with the claims folder.  

2.  The Veteran should be afforded a VA examination to determine the extent and severity of his left index finger scar.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  The examiner should describe the left index scar in detail (i.e., size and shape), and indicate whether it is superficial, unstable or painful, and whether it causes any limitation of motion.  The pertinent clinical findings and reasons that form the basis of any opinion should be clearly set forth in the report.  

3.  After the requested development has been completed, the AMC should readjudicate the Veteran's claim.  This should include consideration of the rating criteria for the skin in effect prior to, and from October 23, 2008.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

